Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board dated October 26, 2010, affirming a determination of an Administrative Law Judge dated October 9, 2009, which, after a hearing, found that the petitioner had violated Vehicle and Traffic Law § 1141 and suspended his driver’s license for a stated period of time.
*1308Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination of the New York State Department of Motor Vehicles Appeals Board does not contradict the Administrative Law Judge’s findings of fact. Moreover, the determination that the petitioner violated Vehicle and Traffic Law § 1141 by failing to yield the right-of-way is supported by substantial evidence (see Matter of Ridge Rd. Fire Dist. v Schiano, 16 NY3d 494, 499 [2011]; Matter of Zwerin v New York State Dept. of Motor Vehs., 88 AD3d 897 [2011]; Matter of Rosenhauch v Swarts, 85 AD3d 1187, 1187-1188 [2011]; Matter of Kobel v State of N.Y. Dept. of Motor Vehs. Appeals Bd., 85 AD3d 916 [2011]). Rivera, J.P., Chambers, Roman and Miller, JJ., concur.